NUMBER 13-14-00531-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                     IN RE IRMA YBARRA


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

        Relator, Irma Ybarra, filed a petition for writ of mandamus and motion for temporary

relief in the above cause on September 18 and 19, 2014. Relator seeks to compel the

respondent, the Honorable David Stith, Presiding Judge of the 319th District Court of

Nueces County, Texas, to render judgment granting relator’s petition for writ of habeas

corpus and order the attachment of the body of the minor child to relator. See TEX. FAM.

CODE ANN. §§ 157.372, 157.374, 157.376 (West, Westlaw through 2013 3d C.S.). By



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
emergency motion, relator sought to stay all proceedings against her in the 319th District

Court.    By order previously issued in this cause, this Court denied the motion for

emergency relief and requested that the real party in interest, Roland Marcha, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus.

         Marcha filed a response to the petition for writ of mandamus on September 26,

2014, through which he contends that this original proceeding has been rendered moot

because the trial court has issued an order granting the relator’s petition for writ of habeas

corpus. The order signed by the trial court on September 24, 2014, grants relator’s

petition for writ of habeas corpus and orders Marcha to return the minor child to relator.

         The Court, having examined and fully considered the petition for writ of mandamus

and the response, is of the opinion that this matter has been rendered moot. See In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes moot if

a controversy ceases to exist between the parties at any stage of the legal proceedings.”);

State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating that, for a

controversy to be justiciable, there must be a real controversy between the parties that

will be actually resolved by the judicial relief sought). Accordingly, the Court DISMISSES

the petition for writ of mandamus as moot. See TEX. R. APP. P. 52.8(a).


                                                                        PER CURIAM

Delivered and filed the
6th day of October, 2014.




                                              2